United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Palatine, IL,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1903
Issued: March 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 16, 2011 appellant timely appealed a July 14, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which declined to consider her claim for
recurrence. The Board assigned the appeal Docket No. 11-1903.1
Appellant, a 60-year-old manual distribution clerk, filed a notice of recurrence of
disability on June 14, 2011. She claimed to have suffered a recurrence of disability on
August 16, 2010, causally related to an August 5, 1992 employment-related back injury.
Appellant submitted a June 7, 2011 report from Dr. Jacob Salomon, who diagnosed lumbosacral
disc disease and bilateral sciatica. He noted that appellant had a history of chronic low back pain
that started in 1992 and was an “accepted condition.” Dr. Salomon indicated that appellant
recently had recurrent back pain. He also noted that appellant’s case had been closed on
March 31, 2011. Dr. Salomon requested that appellant’s case be reopened so that he could
evaluate and treat her current back pain. He also provided a June 14, 2011 duty status report.
On July 14, 2011 an OWCP claims examiner advised appellant that her case (xxxxxx595)
had been formally denied by decision dated March 12, 1993. OWCP further explained that it
could not consider a recurrence on a denied claim and, therefore, no further action would be
1

Pursuant to the Federal Employees’ Compensation Act (FECA), 5 U.S.C. §§ 8101-8193 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this case.

taken concerning the June 14, 2011 recurrence claim. It effectively denied appellant’s
recurrence claim. However, the July 14, 2011 correspondence did not provide any appeal rights.
The Board considers the claims examiner’s July 14, 2011 action a final, adverse decision subject
to review under 20 C.F.R. §§ 501.2(c) and 501.3(a).
Having been served with a copy of the notice of appeal, OWCP transferred the case
record to the Board on September 21, 2011. The fully-imaged case record consisted of eight
documents, the earliest of which was an April 20, 2011 letter from OWCP advising appellant
that her case record (xxxxxx595) had been retrieved from the Federal Records Center and a copy
was enclosed. Although appellant received a copy of her case record, OWCP did not provide the
complete record to the Board. The current record does not include, inter alia, a copy of the
March 12, 1993 decision that purportedly justified OWCP’s denial of appellant’s recurrence
claim.
The Board, therefore, finds that the appeal docketed as No. 11-1903 is currently not in
posture for decision. Because the record is incomplete, the Board is unable to render a fully
informed adjudication of the case. Accordingly, the case is remanded to OWCP for
reconstruction and proper assemblage of the case record, followed by the issuance of an
appropriate decision.
IT IS HEREBY ORDERED THAT the July 14, 2011 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order of the Board.
Issued: March 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

